UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4536


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL D. PAHUTSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cr-00211-MR-1)


Submitted:   January 31, 2012             Decided:   February 9, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Barrett, Asheville, North Carolina, for Appellant. Kurt
William Meyers, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael D. Pahutski, a mortgage broker, faced criminal

charges based on his alleged participation in a mortgage fraud

conspiracy.         Pahutski   pled     guilty       without    benefit      of   a    plea

agreement to all twenty-one counts against him.                          The district

court sentenced Pahutski to 228 months in prison and ordered him

to pay $3,563,125.27 in restitution.                  Pahutski timely appealed.

             On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious     grounds    for     appeal        but    questioning      whether       the

district court erred in denying Pahutski’s motion to withdraw

his guilty plea, whether the district court properly calculated,

for   sentencing      purposes,    the         amount    of    loss   caused      by   the

conspiracy, and whether Pahutski received effective assistance

of counsel in the district court.

             Pahutski    has   filed       a    supplemental      pro   se     brief    in

which   he   asserts     the   same     three        errors    raised   by    appellate

counsel.       In    addition,     he      claims       that   the    Government        was

vindictive     and     malicious      in       its     prosecution      of    him;      his

constitutional rights to due process and a fair and speedy trial

were violated; and his right to examine all of the evidence

against him was violated.

             First, we conclude that the district court did not

abuse its discretion in denying Pahutski’s verbal motion, made

                                            2
at sentencing, to withdraw his guilty plea.                                United States v.

Ubakanma,     215     F.3d     421,     424       (4th    Cir.     2000)    (stating      review

standard).          The      court    heard       from        counsel    and    from    Pahutski

himself      on   the      matter,      addressed         the     Moore     factors,      United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), and found

that   the    Rule      11    proceeding          was    properly       conducted      and    that

Pahutski      did     not     show      a    “fair        and     just     reason”      for    the

withdrawal.         Fed. R. Crim. P. 11(d)(2)(B).                        Our review of the

record reveals no abuse of discretion by the district court.

Therefore, this claim entitles Pahutski to no relief.

              Next,        both      counsel            and     Pahutski        question       the

correctness of the district court’s amount of loss calculation.

This   court        reviews       for       clear       error     the      district      court’s

calculation of the amount of loss.                        United States v. Mehta, 594

F.3d 277, 281 (4th Cir.), cert. denied, 131 S. Ct. 279 (2010).

The Government bears the burden of proving the amount of loss by

a preponderance of evidence.                  United States v. Pierce, 409 F.3d

228, 234 (4th Cir. 2005).                   “The [district] court need only make

a reasonable estimate of the loss . . . , [and] the court’s loss

determination         is     entitled        to       appropriate        deference.”          USSG

§ 2B1.1 cmt. n.3(C).                 Here, the Government presented reliable

evidence     at     sentencing       regarding           the    amount     of   loss,    and    it

therefore cannot be said that the district court clearly erred

in determining the amount of loss.

                                                  3
              Both     counsel    and     Pahutski        also   question      whether

Pahutski received constitutionally effective assistance of trial

counsel.      In the absence of conclusive evidence of ineffective

assistance of counsel on the face of the record, such claims are

not cognizable on direct appeal.                  United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                 Because the record does not

conclusively         establish    or    even   suggest       that     trial    counsel

rendered      ineffective     assistance,      we    decline     to    consider      this

claim on direct appeal.                Pahutski may pursue the claim in a

motion to vacate, 28 U.S.C.A. § 2255 (West Supp. 2011).                        United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

              In accordance with Anders, we have examined Pahutski’s

remaining pro se claims and the entire record for potentially

meritorious issues and have found none.                    We affirm the judgment

of the district court and deny as premature Pahutski’s pending

motion   for       post-conviction      relief,     deny    Pahutski’s      motion    to

strike his counsel’s submissions, and deny counsel’s motion to

withdraw.          This court requires that counsel inform Pahutski, in

writing,      of    his   right   to   petition     the    Supreme     Court   of    the

United States for further review.                 If Pahutski requests that a

petition be filed, but counsel believes that such a petition

would    be    frivolous,     then      counsel     may    renew      her   motion    to

withdraw.      Counsel’s motion must state that a copy thereof was

served on Pahutski.          We dispense with oral argument because the

                                           4
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5